Citation Nr: 0505678	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right foot.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.  The veteran testified 
before the undersigned Judge in a June 2003 hearing at the 
RO.  In February 2004, the Board remanded this matter for 
further development.

As noted in the first remand, in an April 2001 claim and 
statement, the veteran raised the issues of service 
connection for rotoscoliosis, a tremor disorder, and a skin 
disorder. In that regard, the RO in the June 2002 rating 
decision denied service connection for lumbosacral strain, 
but did not adjudicate a claim of service connection for 
rotoscoliosis.  The issues of service connection for 
rotoscoliosis, a tremor disorder, and a skin disorder are 
again referred to the RO.  In addition, a letter was received 
from the veteran in April 2004 indicating that he was unable 
to work due to his service-connected disabilities, thus, it 
appears that the veteran is raising a claim for entitlement 
to individual unemployability (TDIU).  This matter is also 
referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Following the February 2004 Board remand, the AMC obtained 
medical evidence including VA examinations in June 2004, VA 
medical records through May 2004, and medical records from 
the Family Medical Center through March 2004, and issued a 
supplemental statement of the case, continuing to deny the 
claims on appeal.  

After the case was returned to the Board of Veterans' 
Appeals, the veteran, in February 2005, submitted a statement 
from his private physician, Dr. R.E. Belenchia, specifically 
addressing the veteran's disabilities, i.e., the issues on 
appeal.  The Board observes that neither the veteran nor his 
representative submitted a waiver of RO jurisdiction of 
consideration of this additional evidence.  In Disabled Am. 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003), the Federal Circuit Court emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.   

Furthermore, in statements received in September 2004 and 
February 2005, the veteran reported that he is currently 
receiving Social Security Administration disability (SSA) 
benefits based on his diabetes mellitus.  Appropriate action 
to obtain all records associated with any Social Security 
claim must be accomplished before adjudication can be made on 
the merits.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) (VA must obtain records form the Social 
Security Administration and give appropriate consideration 
and weight to such evidence in determining whether to award 
or deny VA benefits).



To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

2.  After obtaining the necessary 
authorization, obtain all VA medical 
records from May 2004 to present and 
private medical records from Family 
Medical Center from March 2004 to 
present.  Please associate with claims 
file.

3.  After completion of #1-2 above and 
undertaking any other development deemed 
essential in addition to that specified 
above, the VBA AMC/RO should review the 
claims file and re-adjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




